RENDERED: DECEMBER 22, 2022; 10:00 A.M.
                NOT TO BE PUBLISHED

         Commonwealth of Kentucky
                Court of Appeals

                   NO. 2021-CA-0865-MR

SHELBY HOWARD                                      APPELLANT


          APPEAL FROM ELLIOTT CIRCUIT COURT
v.    HONORABLE JEFFREY L. PRESTON, SPECIAL JUDGE
                 ACTION NO. 18-CI-00098


SAMUEL HOWARD                                       APPELLEE

AND

                   NO. 2021-CA-0965-MR

SAMUEL HOWARD                             CROSS-APPELLANT


       CROSS-APPEAL FROM ELLIOTT CIRCUIT COURT
v.    HONORABLE JEFFREY L. PRESTON, SPECIAL JUDGE
                 ACTION NO. 18-CI-00098


SHELBY HOWARD                               CROSS-APPELLEE


                        OPINION
                       REVERSING

                      ** ** ** ** **
BEFORE: ACREE, MCNEILL, AND L. THOMPSON, JUDGES.

MCNEILL, JUDGE: Appellant, Shelby Howard (Shelby), and Appellee, Samuel

Howard (Samuel), had their marriage dissolved by a decree of dissolution entered

by the Elliot Circuit Court, Family Division, on August 8, 2019. The parties had

one minor child during their marriage. They were awarded joint custody. In

addition to addressing custody, child support, maintenance, and property division,

the family court specifically concluded that Samuel was entitled to claim the

federal child tax exemption (hereafter, the “exemption”). Once Shelby becomes

employed on a full-time basis, the court ordered the parties to alternate the

exemption from year to year.

             On June 4, 2021, Shelby filed a motion requesting that she be awarded

the exemption for the child because she had become the primary residential parent

by an agreed order entered on February 26, 2021. The trial court held a hearing on

the matter and issued an order entered on June 25, 2021. Therein, the court held,

inter alia, that “[t]he Court refuses to change the income tax exemption because

[Samuel] is paying approximately $800.00 per month in child support.” The court

also awarded Shelby $1,400 in federal stimulus funds that were paid to Samuel, as

well as “any future stimulus checks.”




                                         -2-
               In her brief on appeal, Shelby states, without citation, that she filed a

motion to alter, amend, or vacate the court’s order. See CR1 76.12(4)(c)(v).

However, there appears to be no such motion or attendant order addressing such a

motion in the record. She now appeals to this Court as a matter of right. Samuel

cross-appeals. Neither party filed reply briefs. For the following reasons we

hereby reverse the family court and remand.

                                         ANALYSIS

               Shelby’s sole argument on appeal is that the family court abused its

discretion by awarding the exemption to Samuel. In support, she cites the case of

Adams-Smyrichinsky v. Smyrichinsky, 467 S.W.3d 767 (Ky. 2015) (requiring

specific findings concerning the allocation of the child tax exemption, including a

nexus between the court’s findings and the best interest of the child). Shelby’s

request for relief is that we remand this case to the family court and order the court

to award Shelby the income tax exemption for the year 2021 and thereafter. She

does not explicitly request that we remand for additional findings. However, the

absence of findings is central to her complaint here. There is no indication that she

requested additional findings before the family court pursuant to CR 52.04.

                     CR 52.04 states that a final judgment “shall not be
               reversed or remanded” because the trial court did not
               make “a finding of fact on an issue essential to the
               judgment” unless that omission has been brought to the

1
    Kentucky Rules of Civil Procedure.


                                            -3-
              judge’s attention by a written request for that
              finding or by a motion filed within ten days after
              entry of the judgment.

Anderson v. Johnson, 350 S.W.3d 453, 457 (Ky. 2011) (footnote omitted).

                     Still, there is some tension between the
              language in CR 52.04, which requires a party to
              object to the lack of a finding of fact, and the
              language in the first subsection of the rule, CR
              52.01, which mandates that a court make findings
              of fact and conclusions of law. . . .

              ....

                     To the extent possible, this Court should
              read the rules in harmony, rather than in conflict,
              to avoid rendering any of the language surplusage.
              This can be done by reading CR 52.01 as creating
              a general duty for the trial court to find facts, and
              52.04 as applying only after the court has complied
              with its general duty. CR 52.01 requires that the
              judge engage in at least a good faith effort at fact-
              finding and that the found facts be included in a
              written order. Failure to do so allows an appellate
              court to remand the case for findings, even where
              the complaining party failed to bring the lack of
              specific findings to the trial court’s attention.

Id. at 458.

              In consideration of Anderson, we therefore conclude that Adams-

Smyrichinsky requires the family court to articulate threshold findings that are not

present here. More precisely, the court’s order omits any consideration of the

child’s best interest, and whether there exists a nexus between such interest and the




                                          -4-
court’s findings. See Adams-Smyrichinsky, 467 S.W.3d at 783-85.2 Therefore, we

reverse the family court order and remand this case for consideration of and

findings pursuant to Adams-Smyrichinsky.

               In his cross-appeal, Samuel argues that the family court erred by

awarding the federal stimulus funds to Shelby. Similar to the first issue addressed

herein, the family court did not enter specific findings on this issue. Because we

are remanding for findings concerning the exemption, we also remand for further

findings concerning entitlement to the stimulus payments. To be clear, we are not

addressing the merits of any issue on appeal, i.e., who should receive the

exemption or stimulus payments.

                                       CONCLUSION

               We hereby REVERSE the family court’s ORDER entered on June 25,

2021, with instructions that the court enter a new order on the issues of the

exemption and stimulus payments. Any additional hearings may be ordered at the

discretion of the family court.



               ALL CONCUR.




2
  We note that neither party has cited to the underlying hearing or any other portion of the record
that may have instructed the family court’s decision and, by extension, our decision on appeal.

                                               -5-
BRIEFS FOR APPELLANT/CROSS-    BRIEFS FOR APPELLEE/CROSS-
APPELLEE SHELBY HOWARD:        APPELLANT SAMUEL HOWARD:

MaLenda S. Haynes              Earl Rogers III
Grayson, Kentucky              Morehead, Kentucky




                              -6-